*24OPINION OF THE COURT
Per Curiam.
Linda M. Dieterich has submitted an affidavit dated March 25, 2010, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Dieterich was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 17, 1990, under the name Linda Marie Dieterich.
In the course of the affidavit, Ms. Dieterich acknowledges that she is presently the subject of a complaint under investigation by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee). She has been informed by Deputy Chief Counsel that the Grievance Committee’s preliminary investigation reveals evidence that, inter alia, she misappropriated and failed to account for funds entrusted to her as a fiduciary, and that she failed to cooperate with the lawful inquiries of the Grievance Committee by failing to submit required bank and bookkeeping records and submitting fabricated documents. Ms. Dieterich acknowledges her inability to successfully defend herself on the merits of any disciplinary charges which may be initiated against her by the Grievance Committee based upon the aforesaid conduct.
Ms. Dieterich avers that her resignation is freely and voluntarily tendered and that she is not being subjected to coercion or duress by anyone. She has discussed her decision to resign with persons whose advice and counsel she respects and is fully aware of the implications of its submission, including being barred by the Judiciary Law and the Court Rules from seeking reinstatement for at least seven years.
To the best of Ms. Dieterich’s knowledge, no claims are currently pending before the Lawyers’ Fund for Client Protection. Her resignation is submitted subject to any application which may be made by the Grievance Committee for an order directing that she make restitution and reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against her, and she specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Ms. Dieterich’s counsel, Nicholas C. Cooper, requests that Ms. Dieterich be given at least 30 days from the entry of an order accepting her resignation to conclude her practice. The Grievance Committee recommends acceptance of the proffered resignation.
*25Inasmuch as Ms. Dieterich’s resignation complies with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Linda M. Dieterich is disbarred and her name is stricken from the roll of attorneys. In view of the Court’s practice of accepting resignations, effective immediately, the request for a period of at least 30 days from the date of the Court’s order in which to conclude her practice in an orderly fashion is denied.
Prudenti, P.J., Mastro, Rivera, Fisher and Lott, JJ., concur.
Ordered that the resignation of Linda M. Dieterich, admitted as Linda Marie Dieterich, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Linda M. Dieterich, admitted as Linda Marie Dieterich, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Linda M. Dieterich, admitted as Linda Marie Dieterich, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Linda M. Dieterich, admitted as Linda Marie Dieterich, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application, or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Linda M. Dieterich, admitted as Linda Marie Dieterich, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).